DETAILED ACTION
Response to Amendment
	Response to Amendment filed 08/03/2021.  Claims 21, 39, and 40 are amended.  Claim 34 is canceled.  Claims 21-33 and 35-40 are pending.
Response to Arguments
Regarding the rejection of Claim 21 under 35 U.S.C. §103 as being unpatentable over Strobl et al. (U.S. Pub. No. 2018/0218395) in view of Costy et al. (U.S. Pub. No. 2010/0023393) in view of Shenfield et al. (U.S. Pub. No. 2009/0049090) in view of Candelore et al. (U.S. Pub. No. 2011/0219402), Applicant’s arguments are persuasive. In view of the amended claim language and after further search and consideration, Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US20150143413A1) in view of Strobl.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33, 35-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US20150143413A1) in view of Strobl et al. (US20180218395A1).
Regarding claim 21, Hall discloses a method for transmitting interstitial messages, comprising (para [0049] shows interstitial content may often form part of the viewing experience via a channel schedule or playlist of programs. Such interstitial content may include, for example, advertising, sponsorship, channel branding as well as upcoming program introductions and promotions; para [0113] shows system 10 may be configured to generate on demand on the server-side interstitial content for delivery to client devices at different places in the content delivery chain): 
identifying, by a processor, a first media object ['Titanic'] that is one of being presented on a user device or to be presented on the user device (para [0077] shows a target audience viewing 'Titanic'); 
retrieving, by the processor from a first memory, a content [channel name] for an interstitial message related to the first media object (para [0077] shows the interstitial message "Having watched 'Titanic' we know you'll love the drama 'Finding Neverland' starring Kate Winslet next on BBC 1"; para [0056] shows sentence fragment generator 100 may retrieve schedule-related metadata such as “channel name BBC 1” from scheduler metadata database); 
generating, by the processor and based on the content for the interstitial message, the interstitial message, the interstitial message configured to be presented on the user device in response to a detection, at the user device, of an event caused by a user of the user device in response to a presentation of the first media object on the user device, the event being one of a user event, a skip user event, and a playthrough user event [user having watched 'Titanic'], wherein a content of the generated interstitial message corresponds to the detected event (para [0056] shows template 112A may have six insertion fields 113: “channel name”, “year of production”, “genre”, “title”, “cast member” and “cast member”; para [0077] shows the generation of the interstitial message "Having watched 'Titanic' we know you'll love the drama 'Finding Neverland' starring Kate Winslet next on BBC 1"; para [0105] shows system 10 may generate interstitials of a sufficient quality such that the entire generation process may be automated); and 
transmitting, from the processor to the user device and before the detection of the event, the interstitial message, the interstitial message configured to be presented audibly on the user device (para [0049] shows this interstitial content may also typically include a scripted audio voice-over. These announcements may be intended to retain the audience across program junctions and advertising breaks.)

Hall discloses interstitial content during advertising breaks (para [0049]) but fails to explicitly teach the interstitial message configured to be presented one of concurrently with a presentation of the first media object on the user device or before the presentation of the first media object on the user device.
However, Strobl discloses the interstitial message [audio ads] configured to be presented audibly on the user device one of concurrently with a presentation of the first media object on the user device or before the presentation of the first media object on the user device (para [0027] shows audio ads; para [0023] shows the advertisement server may provide one or more ads associated with the media playlist to the content hosting website, which may present the requested media item along with the associated ad(s) to the user.)
It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to modify the method of Hall with the teaching of Strobl in order to present the requested media item along with the associated ad(s) to the user (Strobl; para [0023]).

Regarding claim 22, Hall-Strobl as applied to claim 21 discloses sending, from the processor to the first memory, a query for the content for the interstitial message (Hall; para [0056] shows sentence fragment generator 100 may retrieve schedule-related metadata such as “channel name” from scheduler metadata database 120B.)

Regarding claim 23, Hall-Strobl as applied to claim 22 discloses the query includes a media object identifier (Hall; para [0056] shows template 112A may have six insertion fields 113: “channel name”, “year of production”, “genre”, “title”, “cast member” and “cast member”.)

Regarding claim 24, Hall-Strobl as applied to claim 21 discloses retrieving, by the processor from a second memory, a social network information (Hall; para [0075] shows system 10 may also utilise information from social networks to determine trends amongst the viewer's social graph or from a wider demographic in this process.)

Regarding claim 25, Hall-Strobl as applied to claim 24 discloses the second memory is the first memory (Hall; para [0052] shows sentence fragment generator 100 may access template database 110 and metadata databases 120 to generate a multiplicity of “candidate” sentence fragments which may be scored by fragment scoring engine 200.)

Regarding claim 26, Hall-Strobl as applied to claim 24 discloses sending, from the processor to the second memory, a query for the social network information (Hall; para [0075] shows system 10 may also utilise information from social networks to determine trends amongst the viewer's social graph or from a wider demographic in this process.)

Regarding claim 27, Hall-Strobl as applied to claim 26 discloses the query includes a user identifier; and the social network information includes a list of members of a social network that corresponds to the user identifier (Hall; para [0075] shows a viewer's social graph may be analysed to derive preferences from the viewer's relationships with other viewers.)

Regarding claim 28, Hall-Strobl as applied to claim 27 discloses the query further includes an identifier of the first media object (Hall; para [0101] shows interest in Brokeback Mountain (measured from audience figures, social networks)); and 
the social network information further includes an indication of the members of the social network that have performed an act to express an opinion about the first media object (Hall; para [0100] shows feedback received from the viewing audience.)

Regarding claim 29, Hall-Strobl as applied to claim 28 discloses the act comprises at least one of an act to cause an indication of a favorable opinion about the first media object, an act to cause a presentation of the first media object to skip, or an act to cause the presentation of the first media object to continue through to a completion of the first media object (Hall; para [0100] shows positive or negative responses to the inclusion of locales, languages, genres and the like may also be detected via the feedback mechanism and used to adjust the weighting accordingly. Examples of “positive” responses may be viewing or recording of the promoted program. Examples of “negative” responses may be channel changes or turning off the client device.)

Regarding claim 30, Hall-Strobl as applied to claim 28 discloses retrieving, by the processor from a second memory, an information about the first media object (Hall; para [0056] shows sentence fragment generator 100 may retrieve schedule-related metadata such as “channel name” from scheduler metadata database 120B.)

Regarding claim 31, Hall-Strobl as applied to claim 30 discloses the second memory is the first memory (Hall; para [0035] shows at least one metadata database operative to store metadata associated with media assets.)

Regarding claim 32, Hall-Strobl as applied to claim 30 discloses the information about the first media object includes at least a title, an artist, lyrics, a producer, or a release date (Hall; para [0056] shows template 112A may have six insertion fields 113: “channel name”, “year of production”, “genre”, “title”, “cast member” and “cast member”.)

Regarding claim 33, Hall-Strobl as applied to claim 30 discloses sending, from the processor to the second memory, a query that includes a media object identifier (Hall; para [0056] shows sentence fragment generator 100 may retrieve schedule-related metadata such as “channel name” and “title”.)

Regarding claim 35, Hall-Strobl as applied to claim 21 discloses the generating the interstitial message is further based on a geolocation information of the user device (Strobl; para [0028] shows the advertisement may include geo-location information.)

Regarding claim 36, Hall-Strobl as applied to claim 35 discloses receiving, by the processor from a second memory, the geolocation information of the user device (Hall; para [0100] shows inclusion of locales may also be detected via the feedback mechanism.)

Regarding claim 38, Hall-Strobl discloses the method of claim 21, further comprising causing, by the processor and before a completion of the transmitting the interstitial message, a commencement of a transmission of a second media object to the user device (Strobl; [0023], the playlist is transmitted with the advertisements, which is interpreted as commencing the transmission of the objects of the playlist and advertisements at once, therefore the commencing of the second object would occur prior to the completion of the transmitting of the advertisement.)

Claims 39-40 correspond to claim 1, and are rejected accordingly.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Strobl, further in view of Joshi et al. (US20110218044A1).
Regarding claim 37, Hall-Strobl as applied to claim 35 fails to teach: comparing, by the processor, the geolocation information of the user device and a location of a future live performance by an artist associated with the first media object; and determining, by the processor, that a difference between the geolocation information of the user device and the location of the future live performance is less than a threshold, wherein, in response to a determination that the difference is less than the threshold, the generating the interstitial message includes, in the interstitial message, an information about the future live performance.
However, Joshi discloses: comparing, by the processor, the geolocation information of the user device and a location of a future live performance by an artist associated with the first media object; and determining, by the processor, that a difference between the geolocation information of the user device and the location of the future live performance is less than a threshold, wherein, in response to a determination that the difference is less than the threshold, the generating the interstitial message includes, in the interstitial message, an information about the future live performance (para [0064] that a user selects media content and based on the selections of a music by a certain artist, and based on the location of the user being close to the user’s residence, the system will select an advertisement about the future concert including the location of the concert.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Hall-Strobl with the teaching of Joshi in order to target the advertisements to the user’s preferences (Joshi; para [0064]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442